Citation Nr: 0717533	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a hearing loss.

2.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  In March 2007, the veteran presented 
testimony at a Travel Board hearing conducted by the 
undersigned.  


FINDINGS OF FACT

1.  A hearing loss was not manifested in-service, and a 
compensably disabling sensorineural hearing loss was not 
demonstrated within one year of the veteran's discharge from 
active duty.

2.  There is no competent evidence that the veteran currently 
has tinnitus, or that tinnitus is related to his military 
service.


CONCLUSIONS OF LAW

1.  A hearing loss was not incurred or aggravated in service, 
and a sensorineural hearing loss may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or pertaining to the 
completeness of the application.  VA notified the veteran in 
October 2004 of the information and evidence needed to 
substantiate and complete the claims, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of his duty to submit all 
pertinent evidence in his possession.  While VA has not 
provided notice how effective dates and disability ratings 
are assigned, because the preponderance of the evidence is 
against the claims, that error is harmless.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  

The Board recognizes that the veteran was not provided a VA 
examination.  In this regard, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reviewed 
the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Federal Circuit found that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical 
opinion.  The Federal Circuit found that 38 C.F.R. § 3.159 
properly filled a gap left in the statute.  The Federal 
Circuit referenced 38 U.S.C.A. § 5103A(a)(2) which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."  Paralyzed Veterans of America, et. al., 345 
F.3d at 1356.  

In the instant appeal the veteran contends that a hearing 
loss and tinnitus were incurred in service.  As will be more 
fully explained below, the appellant has never been diagnosed 
with tinnitus, and there is no competent evidence of a 
hearing loss until March 1993, i.e., almost 47 years 
following his separation from service.  For these reasons the 
Board finds that a medical opinion is not necessary to decide 
the claims, in that any such opinion could not establish the 
existence of the claimed in service injury.  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept a medical opinion that is based on the veteran's 
recitation of medical history);  Maxson v. West, 12 Vet. App. 
453 (1999) (Service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.)

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA, and there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  

Background

The veteran's service medical records are not available, and 
efforts to reconstruct them have been unsuccessful.  The 
service discharge document indicates that the veteran served 
as a chief clerk.

The veteran's post service medical records reveal that he was 
treated at the Catholic Medical Center in March 1993 for 
encephalitis.  During that course of hospitalization he 
reported a history of left sided hearing loss.  Testing for 
auditory perception revealed that he had difficulty 
recognizing words with and without ambient noise.  

In March 1993, the veteran was seen by a private audiology 
technician who was working with a group of ear, nose and 
throat physicians.  During that examination technician noted 
the appellant's report of a history of a hearing loss prior 
to the recent diagnosis of encephalitis.  Audiometric studies 
revealed the appellant to have a severe sensorineural hearing 
loss bilaterally.

In March 2007, the veteran testified before the undersigned 
at a hearing held at the Regional Office.  He stated that he 
was exposed to artillery and small arms fire while on active 
duty.  While he believed that he had experienced hearing 
problems since 1946, he did not seek medical care for the 
disorder prior to 1993.

Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Certain chronic disabilities, such as 
sensorineural hearing loss are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from active duty.  38 U.S.C.A §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, while the veteran reports a history of ringing 
in the ears, there is no competent medical evidence that he 
has tinnitus.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection.  Id.  Hence, entitlement to service 
connection for tinnitus is denied.

As to the claim of entitlement to service connection for a 
hearing loss the appellant clinically presented a 
sensorineural hearing loss in 1993.  There is, however, no 
competent evidence showing that the disorder is related to 
service.  While the veteran believes that his hearing loss is 
due to in-service noise exposure, there is no evidence that 
the appellant is competent to offer a medical opinion which 
requires specialized knowledge and training.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, service 
connection must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for tinnitus and hearing 
loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


